In the brief filed on behalf of the defendant it is stated that "true happiness is in the bosom of his (plaintiff's) family with his wife and child".
This admirable sentiment is more readily attributable to defendant's attorney as an expression of his own exemplary theory of life than that of his client.
In determining the matter of credibility among conflicting details of evidence it is helpful to observe as well as to listen to witnesses.
Various witnesses testified that the defendant was wont to make frequent use of profane and obscene language in addressing the plaintiff and in his presence and hearing. *Page 467 
While upon the stand the defendant categorically denied that she used such language.
Her whole attitude upon the stand indicated studied repression but occasionally she seemed to break through and to be her partial normal self.
The ease and volubility with which the defendant repeated phrases and sentences of this nature allegedly used by her husband indicated a facility and familiarity with such terms born of constant use and not of mere hearing.
It is apparent that the defendant was, as alleged, unduly suspicious and that she was vindictive and obsessed with her own alleged "rights" but with no conception of normal amenities.
   The issues are found in favor of the plaintiff and a decree of divorce may be entered in his favor.